Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 recites the limitation "said positioner" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (US 8089415).
Regarding claim 1, West teaches:
an aperture antenna (the feed may be for prime focus, Cassegrain, Gregorian, offset reflector, or multiple reflector antennas(Col 3, lines 57 - 61))
compact polarimetric (The probe pair combination 102, 104 is fed 90 degrees out of phase with probe pair combination 106, 108 to generate a difference beam with left hand or right hand circular polarization (Col 10, lines 36 - 40))
monopulse (monopulse operation (Col 8, line 58))
waveguide antenna feed configured to communicate with said aperture antenna (Referring to FIG. 1, a traditional feed 15 for an antenna 10 is shown. Feed 15 may be a metallic waveguide feed and antenna 10 may be a reflector antenna (Col 3, (Lines 52 - 54))
Regarding claim 2, West teaches wherein said aperture antenna comprises one of a reflector antenna and a lens antenna (antenna 10 may be a reflector antenna (Col 3, line 52))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3,,4, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 8089415) in view of Bonta (US 5245347).
Regarding claim 3, West teaches wherein said compact polarimetric monopulse waveguide antenna feed comprises: a monopulse antenna feed configured to communicate with said aperture antenna ((Referring to FIG. 1, a traditional feed 15 for an antenna 10 is shown. Feed 15 may be a metallic waveguide feed and antenna 10 may be a reflector antenna (Col 3, (Lines 52 - 54))
West however, fails to teach a compact polarimetric monopulse feed network configured to communicate with said monopulse antenna feed. However, Bonta teaches the low power feed network (not shown) comprises a plurality of reactive type, binary 3 dB power dividers of conventional design, arranged to provide each radiating element 140 with a pair (referred to as the vertically and horizontally polarized feed signals) of linearly polarized feed signals in space and phase quadrature (Col 7, lines 34 - 39)
West and Bonta are considered analogous since they are both in the art of feed antennas therefore it would have been obvious to one of ordinary skill the art before the effective filing date of present invention to combine teachings of West and Bonta in order to have a system with multiple polarizations on receiving and transmitting portions of the radar for more accurate readings.
Regarding claim 4, West further teaches wherein said monopulse antenna feed comprises one of a Cassegrain antenna feed and a Gregorian antenna feed (The feed may be for prime focus, Cassegrain, Gregorian, offset reflector, or multiple reflector antennas (Col 3, lines 59 - 61)).
Regarding claim 11, West teaches wherein said compact polarimetric monopulse feed network is circular polarized on said transmitter (The probe pair combination 102, 104 is fed 90 degrees out of phase with probe pair combination 106, 108 to generate a difference beam with left hand or right hand circular polarization (Col 10, lines 36 - 40)).
West does not teach:
a multi-channel receiver configured to communicate with said polarimetric monopulse waveguide antenna feed
a transmitter configured to communicate with said polarimetric monopulse waveguide antenna feed
said compact polarimetric monopulse feed network is horizontally and vertically linearly polarized on said receiver
However, Bonta teaches:
a multi-channel receiver configured to communicate with said polarimetric monopulse waveguide antenna feed a multichannel radio frequency receiver (Col 2, Lines 60 – 61)
a transmitter configured to communicate with said polarimetric monopulse waveguide antenna feed transmitter 22 is fed to the antenna 14 (Col 3, lines 1 - 2)
said compact polarimetric monopulse feed network is horizontally and vertically linearly polarized on said receiver The low power feed network (not shown) comprises a plurality of reactive type, binary 3 dB power dividers of conventional design, arranged to provide each radiating element 140 with a pair (referred to as the vertically and horizontally polarized feed signals) of linearly polarized feed signals in space and phase quadrature (Col 7, lines 34 - 39)
West and Bonta are considered analogous since they are both in the art of feed antennas therefore it would have been obvious to one of ordinary skill the art before the effective filing date of present invention to combine teachings of West and Bonta in order to have a system with multiple polarizations on receiving and transmitting portions of the radar for more accurate readings.
Regarding claim 16, West teaches wherein said compact polarimetric monopulse feed network is circular polarized on said transmitter (The probe pair combination 102, 104 is fed 90 degrees out of phase with probe pair combination 106, 108 to generate a difference beam with left hand or right hand circular polarization (Col 10, lines 36 - 40)). West also teaches an aperture antenna (the feed may be for prime focus, Cassegrain, Gregorian, offset reflector, or multiple reflector antennas(Col 3, lines 57 - 61))
West does not teach:
a multi-channel receiver configured to communicate with said polarimetric monopulse waveguide antenna feed
a transmitter configured to communicate with said polarimetric monopulse waveguide antenna feed
said compact polarimetric monopulse feed network is horizontally and vertically linearly polarized on said receiver
However, Bonta teaches:
a multi-channel receiver configured to communicate with said polarimetric monopulse waveguide antenna feed a multichannel radio frequency receiver (Col 2, Lines 60 – 61)
a transmitter configured to communicate with said polarimetric monopulse waveguide antenna feed transmitter 22 is fed to the antenna 14 (Col 3, lines 1 - 2)
said compact polarimetric monopulse feed network is horizontally and vertically linearly polarized on said receiver The low power feed network (not shown) comprises a plurality of reactive type, binary 3 dB power dividers of conventional design, arranged to provide each radiating element 140 with a pair (referred to as the vertically and horizontally polarized feed signals) of linearly polarized feed signals in space and phase quadrature (Col 7, lines 34 - 39)
West and Bonta are considered analogous since they are both in the art of feed antennas therefore it would have been obvious to one of ordinary skill the art before the effective filing date of present invention to combine teachings of West and Bonta in order to have a system with multiple polarizations on receiving and transmitting portions of the radar for more accurate readings.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 8089415) in view of Bonta (US 5245347) in further view of Artemenko (US 20150116154).
Regarding claim 5, West and Bonta teach the limitations set forth above but fail to teach wherein said monopulse antenna feed comprises one of a first plurality of rectangular cross-section waveguides and a plurality of circular cross-section waveguides. However, Artemenko teaches According to yet another embodiment of the present invention, horn antenna elements have a rectangular section. As an alternative, horn antenna elements can have circular section. (0050).
West, Bonta, and Artemenko are considered analogous since they are in the field of antennas therefore it would have been obvious to one of ordinary skill the art before the effective filing date of present invention to combine teachings of West, Bonta, and Artemenko in order to have a system which is capable of being adapted to different configurations which can be switched between different detection methods thus increasing the effectiveness of the antenna. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 8089415) in view of Bonta (US 5245347) in further view of Guler (US 6028562).
Regarding claim 6, West and Bonta teach the limitations set forth above but fail to teach wherein said compact polarimetric monopulse feed network comprises a second plurality of rectangular cross-section waveguides. However, Guler teaches a waveguide-implemented single aperture antenna can be constructed using a planar array of waveguide slot radiators. The antenna includes multiple waveguide assemblies, each having a waveguide channel formed by a rear wall and a pair of spaced-apart side walls connected to each side of the rear wall. A rectangular ridge can run along the inside of the rear wall to allow a reduction in the physical width of the waveguide channel (Col 3, Line 42 – 28).
West, Bonta, and Guler are considered analogous since they are in the art of antennas therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of West, Bonta, and Guler in order to have a system which can have a plethora of rectangular cross-section waveguides to reduce the actual width of the channel thus making the antenna smaller.
Claims 7,8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 8089415) in view of Bonta (US 5245347) in further view of Ehret (US 8345716) 
Regarding claim 7, West and Bonta teach the limitations set forth above but fail to teach:
wherein said compact polarimetric monopulse feed network comprises: a plurality of receiver output ports corresponding to a plurality of vertical receiver beams and a plurality of horizontal receiver beams 
transmitter input port corresponding to a radar transmitter signal, said compact polarimetric monopulse feed network generating a circular polarization transmitter beam by transforming the radar transmitter signal to circular polarization 
However, Ehret teaches:
wherein said compact polarimetric monopulse feed network comprises: a plurality of receiver output ports corresponding to a plurality of vertical receiver beams and a plurality of horizontal receiver beams (Col 1, line 67 – Col 1, line 5))
transmitter input port corresponding to a radar transmitter signal, said compact polarimetric monopulse feed network generating a circular polarization transmitter beam by transforming the radar transmitter signal to circular polarization (As another example, arrays of antennas may have shapes which are other than rectangular, as for example circular, in which case it may be desirable to interpret the terms "column" and "row", as used hereinbefore, as "ring" and "radial"(Col 11, line 37 - 41)
West, Bonta, and Ehret are considered analogous since they are in the art of monopulse antennas therefore it would have been obvious to one of ordinary skill the art before the effective filing date of present invention to combine teachings of West, Bonta and Ehret to have a waveguide antenna feed with different polarization capabilities that is capable to track objects further away and with greater performance and gain.	
Regarding claim 8, West and Bonta teach the limitations set forth above but fail to teach a plurality of delta ports corresponding to monopulse differences in two orthogonal planes, the orthogonal planes being azimuthal and elevation planes; and a plurality of sigma ports corresponding to monopulse sums in two orthogonal polarizations, the two orthogonal polarizations being vertical and horizontal polarizations. However, Ehret discloses this information in Col 1, line 67 – Col 1, line 5.
West and Bonta are considered analogous since they are both in the art of monopulse antennas therefore it would have been obvious to one of ordinary skill the art before the effective filing date of present invention to combine teachings of West, Bonta, and Ehret to have a waveguide antenna feed with different polarization capabilities that make the antenna more useful and adaptable thus increasing the usefulness of the antenna.
Regarding claim 10, West and Bonta teach the limitations set forth above but fail to teach wherein said plurality of duplexing devices comprises one of plurality of circulators, a plurality of duplexing filters, and a plurality of switches.
 However, Ehret teaches:
wherein said plurality of duplexing devices comprises one of plurality of circulators (signals received by the antenna element are coupled from port 410 to receive amplifier arrangement 420, also by way of circulator 426, which provides isolation between transmit amplifier arrangement 412 and receive amplifier arrangement 420(Col 6, Lines 56 - 60)
a plurality of duplexing filters (AD 1214a includes an analog bandpass filter 1310 having a port coupled to antenna element 912a(Col 18, lines 16 – 18))
and a plurality of switches (phase shifters, attenuators and/or switches (Col 5, lines 1 - 2)
West, Bonta, and Ehret are considered analogous since they are in the art of monopulse antennas therefore it would be obvious to one of ordinary skill the art before the effective filing date of present invention to combine teachings of West, Bonta, and Ehret to have an antenna with different methods for preventing mutual interference between transmission and reception for a transceiver. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 8089415) in view of Bonta (US 5245347) in view of Ehret (US 8345716) in further view of Zahavi (US 20130321204)
Regarding claim 13, West, Bonta, and Ehret teach the limitations set froth above but fail to teach further comprising: a vehicle comprising said gimbal, said vehicle being at least one of a land-based vehicle, a water-surface vehicle, an aerial vehicle, and a space vehicle.
	However, Zahavi teaches  this array is mounted on a set of gimbals 160 designed to perform slow, large angular motions(0025) and When installed aboard a mobile platform, land vehicle, aircraft or boat, the antenna must be able to rotate 360.degree. in Azimuth (0018)
West, Bonta, Ehret, and Zahavi are considered analogous since they are in the art of antennas therefore it would be obvious to one of ordinary skill the art before the effective filing date of present invention to combine teachings of West, Bonta, Ehret, and Zahavi to have an antenna with different platforms to which the antenna can be attached and used thus making it more versetile.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 8089415) in view of Bonta (US 5245347) in view of Ehret (US 8345716) in further view of Kay (US 20200119811).

Regarding claim 15, West, Bonta, and Ehret teach the limitations set forth above but fail to teach a ground station comprising said positioner. However, Kay teaches the illustrated ground-based RFTs 112ba and 112bb (0028, fig.1)
West, Bonta, Ehret, and Kay are considered analogous since they are in the art of antennas therefore it would be obvious to one of ordinary skill the art before the effective filing date of present invention to combine teachings of West, Bonta, Ehret, and Kay to have an antenna which can be used on the ground and positioned in key areas of interest.
Claim 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 8089415) in view of Kay (US 20200119811).
Regarding claim 12, West teaches  (the feed may be for prime focus, Cassegrain, Gregorian, offset reflector, or multiple reflector antennas(Col 3, lines 57 - 61)).
West does not teach a gimbal however, Kay teaches such as a 3-axis gimbal (0041).
West and Kay are considered analogous since they are in the art of antennas therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of West and Kay in order to have an antenna can be mounted on gimbal to allow for physical rotation of the antenna. 
Regarding claim 14, West teaches the limitations set forth above but fails to teach a positioner wherein said aperture antenna and said compact polarimetric monopulse waveguide antenna feed are mounted on said positioner. However, Kay teaches the antenna stabilizer mechanism may include a mechanical antenna positioner (such as a 3-axis gimbal) configured to selectively orient, for example, a main reflector of the RF feeder link antenna (0041)
West and Kay are considered analogous since they are in the art of antennas therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of West and Kay in order to have an antenna can be mounted on gimbal to allow for physical rotation of the antenna. 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/              Supervisory Patent Examiner, Art Unit 3648